   :·,                        Case 3:19-mc-00013                   Document 7              Filed 03/14/19                 Page 1 oft)l\lVH'U
                                                                                                                                   13                   \L.
  "'        J
AO 93 · (Rev. 11/13) Search and Seizure Warrant




                                              UNITED STATES DISTRICT COURT
                                                                               for the
                                                                       District of Oregon
                                                                        Portland Division
                    In the Matter of the Search of                                )
                (Briefly describe the property to be searched                     )
                 or identify the person by name and address)                      )       Case No.
           The property located at 11412 SE Quail Run Drive,                      )
                                                                                                            ~19 -MC- 13
         Happy Valley, Oregon 97086 as described in Attachment                    )
                                         A                                        )

                                                         SEARCH AND SEIZURE WARRANT
To:          Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the   _ _ _ _ _ _ _ _ _ District of                         Oregon
(identifj 1 the person or describe the property to be searched and give its location):

         The property located at 11412 SE Quail Run Drive, Happy Valley, Oregon 97086 as described in Attachment A hereto.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identifv the person or describe the property to be seized):

         The information and items set forth in Attachment B hereto.




            YOU ARE COMMANDED to execute this warrant on or before ~1n,«a~ Z~O!p110t to exceed 14 days)
          ~ in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night becau'sb good cause has been established.
                                                                                                  J                  V


        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to       JOHN V. ACOSTA, U.S. Magistrate Judge, via clerk
                                                                                                             (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b ), I find that i1mnediate notification may have an adverse resi1lt listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer execl_fting this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)    '                                                /l
     0 for         days (not to exceed 30) □ until, the facts justifying, the later specific.date of
                ~                                                                                     ;/-/ fl            I
Date and time issued:          /
                              re)
                                      9/
                                       ...? • ·-:J
                              ~-(.) .v //} /11
                                                     O                                                     u     {,___,r/_·-2•·--,-\...:s,=-+----+---------~
                                                                                         ~~c----~_,,_-_,...-1--+-1
                                                                                                                           Judge 's'signatl1re

City and state:               PORTLAND, Oregon                                                   OHN V. ACOSTA, United States Magistrate Judge
                                                                                                                         Printed name and title
                            Case 3:19-mc-00013             Document 7           Filed 03/14/19     Page 2 of 13
 ~      .J
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                    Return
Case No.:                                Date and time warrant executed:
     'J'f-Mc-J3                            1: Jf     A~   •I\   I /I c)...ol1
Inventory made in the presence of:
                   B:t
Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                         Executing officer's signature
            Case 3:19-mc-00013       Document 7      Filed 03/14/19     Page 3 of 13


                                      ATTACHMENT A

                                     Place to Be Searched

       Based on the information contained in this affidavit, I am requesting a warrant to search

the following location:

       The property located at 11412 SE Quail Run Drive, Happy Valley, Oregon 97086; is

       described as a two story, brown colored home, with dark colored shingles, and a three car

       garage. The property faces north. The address numbers "11412" are dark colored

       numbers embedded on the trim above the two car garage door to the left and near an

       outside porch light attached to the residence. The home is located on the comer of SE

       Quail Run Drive and SE Hillside Drive.




 Attachment A                                                   USAO Version Rev. July 2015
                     Case 3:19-mc-00013        Document 7       Filed 03/14/19     Page 4 of 13
}   ".


                                                ATTACHMENT B

                                                 Items to Be Seized

                The items to be searched for, seized, and examined, are those items on the premises

         located at 11412 SE Quail Run Drive, Happy Valley, Oregon 97086, referenced in Attachment

         A, that contain evidence, contraband, fruits, and instrumentalities of violations of United States

         Code, Section 1349, Conspiracy, and Title 18 United States Code, Section 1343, Wire Fraud.

         The items to be seized cover the period of September 0 1, 2016, through the· date of the execution

         of the search warrant.

                1.      The items referenced above to be searched for, seized, and examined associated

                        with Ronnie Stevens, also known as Tim Ephrem, Tim J. Ephrem, Ron Steves,

                        Ron Stevens, Ron Stephens, and Tina Ephrem, also known as Lisa Peterson are as

                        follows:

                        a. Cash, cash in collectible bills in denominations of $20s, $50s, and $1 00s;

                        b. Financial records including bank statements, cancelled checks, deposit

                            records, check stubs, payment ledgers, checkbook registers, deposit slips,

                            loans, documentation of assets and liabilities, general ledgers, general

                           journals, cash, cash receipts, cash disbursement journals, wire transfers,

                            cashier checks, money orders, and records of bills relating to the receipt of

                            currency or other forms of payment;

                        c. Records of credit card and automatic teller machine activity, including credit

                            and/or debit cards, pre-paid debit cards, and automatic teller machine records;

                        d. Estate and property related documentation regarding the Tammy Ward estate,


          Page 1 - Attachment B                                           USAO Version Rev. Jan. 2017
         Case 3:19-mc-00013         Document 7          Filed 03/14/19   Page 5 of 13


                 also referred to as the Ward estate;

            e. Records, receipts, statements, and/or transaction history for casino related

                 entities, gambling winnings, players' cards/accounts, and/or correspondence;

            f.   Records, information or documents that reflect the use of mailing addresses

                 such as Post Office Boxes;

            g. Photos, passports, photo identification and other identification for aliases or

                 nominees use by Ronnie Stevens, also known as Tim Ephrem, Tim J. Ephrem,

                 Ron Steves, Ron Stevens, Ron Stephens, and Tina Ephrem, also known as

                 Lisa Peterson;

           h. Correspondence to and from Ronnie Stevens, also known as Tim Ephrem,

                 Tim J. Ephrem, Ron Steves, Ron Stevens, Ron Stephens, and Tina Ephrem,

                 also known as Lisa Peterson, including letters, cards, other written

                 correspondence,. facsimiles, e-mails, printed e-mails, taped messages such as

                 answering machine messages, and videos that are related to Tammy Ward,

                 Vl/A.F. and V2/S.F. (The names of the initials are known to the government);

           1.    Payroll and payroll tax records including timecards, timesheets, handwritten

                 hour summaries, payroll sheets/journals, payroll check registers, canceled

                 payroll checks, paycheck stubs, Forms W-2, Forms W-4, Forms 941, Forms

                 940, and Forms 1099;

           J.    Business licenses, stock certificates, logs of stock purchases and redemptions,

                 joint venture agreements, teaming agreements, subcontract agreements, lease

                 agreements, employee sharing agreements;


Page 2 - Attachment B                                           USAO Version Rev. Jan. 2017
            Case 3:19-mc-00013          Document 7      Filed 03/14/19     Page 6 of 13


               k. Calendar books, log books, appointment books, and telephone number

                    listings;

               1.   Documents reflecting travel expenditures to include copies of travel tickets,

                    hotel bills, gas receipts, and copies of payment items comprising evidence of

                    expenditures and liabilities;
                                      \



               m. Notes payable and receivable, IOUs, and other recordation of debts

                    comprising evidence of loans and expenses;

               n. Papers, records, documents, files, notes, memos, mail, or other materials

                    representing residency, ownership, occupancy, dominion, or control of the

                    premises referenced above and described in Attachment A;

               o. Records and/or keys showing actual or constructive possession of safe deposit

                    boxes, safes, storage units, and any other type of storage areas, including

                    passwords and/or access codes for access during the searches;

               p. Evidence of ownership or control of assets purchased since September of

                    2016.

       2.      As used in this attachment, the terms "records" and "information" include all of

the foregoing items of evidence in whatever form and by whatever means they may have been

created or stored, including any form of computer or electronic storage (such as flash memory or

other media that can store data) and any photographic form. The term "computer" includes all

types of electronic, magnetic, optical, electrochemical, or other high speed data processing

devices performing logical, arithmetic, or storage functions, including desktop computers,

notebook computers, mobile phones, tablets, server computers, and network hardware. The term


 Page 3 - Attachment B                                            USAO Version Rev. Jan. 2017
            Case 3:19-mc-00013         Document 7      Filed 03/14/19      Page 7 of 13


"storage medium" includes any physical object upon which computer data can be recorded.

Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and other magnetic

or optical media.

       3.      For any computer or storage medium whose seizure is otherwise authorized by

this warrant and any computer, storage medium, or digital device that contains or in which is

stored records or information that is otherwise called for by this warrant (hereinafter

"Computer"):

               a.      Evidence of software that would allow others to control the Computer,

                       such as viruses, Trojan horses, and other forms of malicious software, as

                      _well as evidence of the presence or absence of security software designed

                       to detect malicious software;

               b.     Evidence indicating how and when the Computer was accessed or used to

                       determine the chronological context of computer access, use, and events

                      relating to the crime under investigation and to the Computer user;

               c.      Evidence indicating the Computer user's state of mind as it relates to the

                      crime under investigation;

               d.      Evidence of the attachment to the Computer of other storage devices or

                       similar containers for electronic evidence;

               e.      Evidence of counter-forensic programs (and associated data) that are

                       designed to eliminate data from the Computer;

               f.      Evidence of the times the Computer was used;

               1.      Passwords, encryption keys, and other access devices that may be


 Page 4 - Attachment B                                            USAO Version Rev. Jan. 2017
         Case 3:19-mc-00013           Document 7    Filed 03/14/19     Page 8 of 13


                    necessary to access the Computer;

            J.      Do'?urnentation and manuals that may be necessary to access the

                    Computer or to conduct a forensic examination of the Computer;

            k.      Records of or information about Internet Protocol addresses used by the

                    Computer;

            1.      Records of_or information about the Computer's Internet activity,

                    including firewall logs, caches, browser history and cookies, ,

                   "bookmarked" or "favorite" web pages, search terms that the user entered

                   into any Internet search engine, and records of user-typed web addresses;

            rn.    Contextual information necessary to understand the evidence described in

                   this attachment;

            n.     Routers, moderns, and network equipment used to connect computers to

                   the Internet.

     4. During the execution of the search of the Premises described in Attachment A, law

        enforcement personnel are authorized to press the fingers, including thumbs, of (name

        the individuals) found at the Premises to the Touch ID sensor of the Apple brand

        device(s), such as an iPhone or iPad, found at the Premises for the purpose of

        attempting to unlock the device via Touch ID in order to search the contents as

        authorized by this warrant.

                                      Search Procedure

     5. The search for data capable of being read, stored, or interpreted by a computer or

        storage device, may require authorities to employ techniques, including imaging any


Page 5 - Attachment B                                         USAO Version Rev. Jan. 2017
         Case 3:19-mc-00013         Document 7       Filed 03/14/19      Page 9 of 13


        computer or storage media and computer-assisted scans and searches of the

        computers and storage media, thatmight expose many parts of the computer to

        human inspection in order to determine whether it constitutes evidence as described

        by the warrant.

     6. The initial examination of the computer and storage media will be performed within a

        reasonable amount of time not to exceed 120 days from the date of execution of the

        warrant. If the government needs additional time to conduct this review, it may seek

        an extension of the time period from the Court within the original 120-day period

        from the date of execution of the warrant. The government shall complete this review

        within 180 days of the date of execution of the warrant. If the government needs

        additional time to complete this review, it may seek an extension of the time period

        from the Court.

     7. If, at the conclusion of the examination, law enforcement personnel determine that

        particular files or file folders on the computer and storage media do not contain any

        data falling within the scope of the warrant, they will not search or examine those

        files or folders further without authorization from the Court. Law enforcement

        personnel may continue to examine files or data falling within the purview of the

        warrant, as well as data within the operating system, file system, software application,

        etc., relating to files or data that fall within the scope of the warrant, through the

        conclusion of the case.

     8. If an examination is conducted, and the computer and storage media do not contain

        any data falling within the ambit of the warrant, the gove_rnment will return the


Page 6 - Attachment B                                           USAO Version Rev. Jan. 2017
        Case 3:19-mc-00013        Document 7      Filed 03/14/19     Page 10 of 13


         computer and storage media to its owner within a reasonable period of time follo'wing

        the search and will seal any image of the computer and storage media, absent further

        authorization from the Court.

    · 9. The government may retain the computer and storage media as evidence, fruits,

        contraband, or an instrumentality of a crime orto commence forfeiture proceedings

        against the computer and storage media and/or the data contained therein.

     10. The government will retain a forensic image of the computer and storage media for a

        number of reasons, including proving the authenticity of evidence to be used at trial,

        responding to questions regarding the corruption of data, establishing the chain of

        custody of data, refuting claims of fabricating, tampering, or destroying data, and

        addressing potential exculpatory evidence claims where, for example, a defendant

        claims that the government avoided its obligations by destroying data or returning it

        to a third party.




Page 7 - Attachment B                                        USAO Version Rev. Jan. 2017
                Case 3:19-mc-00013             Document 7     Filed 03/14/19      Page 11 of 13

FD-597 (Rev. 4-13-2015)                                                                           Page 1 of 3

                                        UNITED STATE DEPARTMENT OF JUSTICE
                                           FEDERAL BUREAU OF INVESTIGATION

                                RECEIPT FOR PROPERTY
Case ID:       318E-PD-2922009
           On (date)      1()9f2019                  item(s) listed below were:
                                                     C8J Collected/Seized
                          1/u/c),l>i4    ~
                                                     0   Received From
                                                     0   Returned To
                                                     0   Released To


(Name}       Ronnie Stevens and Tina Ephrem
(Street Address)       11412 SE Quail Run Drive Happy Valley, Oregon 97086
(City}     HAPPY VALLEY, OR 97086


Description of ltem(s):
Bank receipts
Casino player cards in the name of Ronnie Stevens. Last Frontier Casino; Wynn, M Life, Commerce Hotel and
Casino, Commerce Hotel and Casino Club player, Spirit Mountain Coyote Club, Muckle Shoot Casino cards
#5688 and 929813, Disabled American Vet Bingo.

Receipt for St. John K68B020-BAS 16, size 16 jacket; Nouvea Boule

Retail purchase receipts, bank receipts
Gambling ticket, B of A deposit slips, Western Union receipt, Bellagio advance deposit, Lisa Ann Peterson OR ID
cared, ex 7/21/14; NJ Birth Certificate of Lisa Ann Peterson

Black iPhone with Otterbox case

Vehicle bills of sale, Chase Bank ATM card documents, Bank of America deposit slips

Bills of Sale for multiple vehicles

Document - electric bill

Retail receipts from Macy's, Nordstrom, Ben Bridge jewelers, Louis Vuitton, Bellagio las Vegas.

W2's, W2-G's, gambling receipts, cashout vouchers

Cash,$700

netSpend Mastercard under Ronnie Stevens

Cell phone, black LG serial #S/WNSSUPSO with SIM card NC128TRIPLESIM.

Black LG cellphone, flip phone

Men's wristwatch, brand name Breitling 1884 for Bentley Motors

Casino receipts and retail receipts

Verizon Phone - Pantech; black
                Case 3:19-mc-00013             Document 7         Filed 03/14/19        Page 12 of 13
FD-597 (Rev. 4-13-2015)
                                                                                                           Page 2 of 3

                                  UNITED STATE DEPARTMENT OF JUSTICE
                                        FEDERAL BUREAU OF INVESTIGATION

                             RECEIPT FOR PROPERTY
B of A statement & receipts, rental receipt p~id by Blake R; 2018 W-2G for Ronnie Stevens/casino; Tina Ephram
llani player card; Lucero rental receipt

Wells Fargo Vis"?/for Tina expired 02/18; Chase bank statement
Louis Vuitton purse

B of A receipts; cashier check; list of purchases

Western Union netSpend Mastercard with the name Tina Ephrem

Versace sunglasses

Christian Louis Vuittion purse and shoes

Receipts for luxury purchases; baggage tags; Bellagio hotel keys

Gutci handbag

Samsung flip phone

Nordstrom receipt, cash tendered $900 for 100mm Jadior slingback

One receipt Wynn collection, 7 US Bank enveloples with numbers written on them
Louis Roederer champaign 2x
Dom Perrignon champaign 3x

iPhone/photo of Ronnie & Tina in a beige leather wallet case; Model A1661; FCCID:BCG-E3087A

Lighters 2x

Cash found in cash pouch

W2G's; B of A deposit slips; Gucci receipt; airline tickets; vehicle bill of sale; cashier's check copy.

7 pairs of shoes; Prada black mens; Chanel black/black white

4 handbags; 2 Chanel one red and one beige; 1 Louis Vuitton cream color and 1 Dolce Gabana.

Cash binders; Columbia Bank pouch; Bills of Sale; receipts

Gold Rolex with shiny stones

Retail purchase and bank receipts

Rolex Oyster Perpetual watch; blue bezel, black face

Nordstrom prepaid card

One US Bank envelope with one $100 dollar bill

64 gigabite thumbdrive containing images of cell phones from room O and room I

Rolex watch, small, gold face Nieman Marcus Box

Insignia 43" LED TV
                Case 3:19-mc-00013           Document 7          Filed 03/14/19     Page 13 of 13
FD-597 (Rev. 4-13-2015)                                                                          Page 3 of 3

                                   UNITED STATE DEPARTMENT OF JUSTICE
                                       FEDERAL BUREAU OF INVESTIGATION

                              RECEIPT FOR PROPERTY
Samsung Tablet 16G

Airline receipts; Nordstrom & Best Buy receipts

Rolex band, gold w/shiny rocks
11 pairs of shoes & 1 boot; 4 Chanel; 1 Manolo Blahnik; 1 Jimmy Choo; 1 Versace; 2 Gucci; 3 Louboutin 1 boot
and 2 shoes.

Jewelry, pearl like necklaces; safe deposit box keys, watch

Ring; gold with shiny rocks

$1 Bellagio casino chip

Hotel receipts and casino receipts

Hat, black and white with pearl like pin and bow.

Prepaid bank cards

Casino vouchers and Home Depot receipts; Louis Vuitton receipt; Allstate Insurance premium
WA Driver's license - Ronnie Stevens
SSN Care - Ronnie Stevens

Harris Thermal Transfer Prod. Business card - Arnie Fuchs

Document with phone numbers

Tina Ephrem ORDL; picture with !able B

Tie in box labeled with Louis Vuitton, black w/white stripes

Versace shoes, high heels, multicolor Rosso Oro

Dior shoes, high heels, J'A.dier

Gucci shoes, high heels; kid scamoscato

Key ring w/ 5 keys
Currency pouches, business card w/ routing number; phone numbers for Randy and Tami; rent receipt; bank
documents.



 Received By:     - ~                                          Received From:
                               (signature)                                               (signature)


                                                              Printed Name/Title:
